Citation Nr: 0634917	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-06 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for urticaria, currently 
rated at 10 percent.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1977.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision of the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied a disability rating in 
excess of 10 percent for service-connected urticaria. 

In January 2006, the veteran testified during a hearing 
before the undersigned at the RO, and in May 2006, the Board 
remanded the matter for additional development.

Statements made by the veteran in February 2005 and in 
January 2006 could be construed as raising a claim for 
service connection of a disability manifested by nervousness, 
wheezing, fatigue, respiratory infections, and malaise, 
secondary to the service-connected urticaria and its 
treatment.  That matter is REFERRED to the RO for appropriate 
action.  


FINDING OF FACT

The veteran's urticaria does not require systemic 
immunosuppressive therapy (either intermittently or 
continuously) for control, and is not manifested by recurrent 
debilitating episodes.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for urticaria are not met.  38 U.S.C.A. §§ 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.20, 
4.27, 4.7, 4.118, Diagnostic Code 7825 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA must notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

Proper notice should inform the veteran of: (1) the evidence 
that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) the need to 
provide VA with any evidence in the claimant's possession 
that pertains to the claim(s).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).
 
Through April 2004 and May 2006 letters, VA notified the 
veteran of the applicable criteria for an increased rating 
and provided notice of the information and evidence needed to 
substantiate the claim.  VA informed her that it would make 
reasonable efforts to help her get evidence necessary to 
support her claim, particularly, medical records, if she gave 
VA enough information about such records so that VA could 
request them from the person or agency that had them.  The 
letters requested that she provide the names and addresses of 
medical providers, the time frame covered by the records, and 
the condition for which she was treated, and notified her 
that VA would request such records on her behalf if she 
signed a release authorizing it to request them.

Each of the letters asked her if she had any additional 
evidence to submit, and thereby put her on notice to submit 
information or evidence in her possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

While the April 2004 letter was provided to the veteran 
before the rating action on appeal, the May 2006 letter to 
satisfy the VCAA's notice requirements was provided to the 
veteran after the rating action on appeal.  The timing 
deficiency was remedied by the fact that the veteran's claim 
was re-adjudicated by the agency of original jurisdiction 
after notice was provided.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

VA's notice requirements apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

The May 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.  The claim was readjudicated after 
this notice.  

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, there is no further assistance that would 
be reasonably likely to assist the veteran in substantiating 
the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The RO has rated the veteran's service-connected urticaria as 
10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7899-7806, pertaining to eczema. A hyphenated diagnostic code 
reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 
4.27).  Because Diagnostic Code 7825 specifically pertains to 
urticaria, a rating by analogy is not required or 
appropriate.  See Tropf v. Nicholson, 20 Vet. App. 317 (2006) 
(providing guidance as to when hyphenated diagnostic codes 
should be employed).

Under Diagnostic Code 7825, a 10 percent rating for urticaria 
is appropriate in cases involving recurrent episodes (at 
least four times during the past 12-month period) that are 
responsive to treatment with antihistamines or 
sympathomimetics.  A 30 percent rating is warranted in cases 
where there are recurrent debilitating episodes which 
occurred at least four times during the past 12-month period 
and which require intermittent systemic immunosuppressive 
therapy for control.  The highest rating, 60 percent, is 
warranted where there are recurrent debilitating episodes 
which occurred at least four times during the past-12 month 
period despite continuous immunosuppressive therapy.  38 
C.F.R. § 4.118, Diagnostic Code 7825 (2006).

In a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 
15 Vet. App. 1, 10 (2001).  That said, the record clearly 
presents no basis for assignment of an increased evaluation 
under Diagnostic Code 7825.

The most recent evidence does not reveal the use of systemic 
immunosuppressive therapy (intermittent or continuous) for 
control, or recurrent debilitating episodes of urticaria at 
least four times during the past 12-month period.  Hence, the 
criteria for a disability rating in excess of 10 percent 
under Diagnostic Code 7825 are not more nearly approximated. 

In this regard, the veteran denied any history of steroid 
treatment at the June 2006 VA examination.  She also had 
never been prescribed allergy immunotherapy.  The only 
systemic therapy the veteran has undergone presently is 
hydroxyzine treatment (an antihistamine).

While the veteran was asked to stop taking her medication 
prior to the June 2006 examination, she did not do so because 
her symptoms are debilitating when they develop.  
Notwithstanding, there is no evidence of record reflecting 
any debilitating episodes during the last 12-month period.  
Her urticaria has been responsive to treatment with 
antihistamines.

The June 2006 examiner found no lesions, no active 
dermatitis, and no urticaria present, although there were 
several excoriations over the right forearm from scratching.  

Likewise, the report of the May 2004 VA examination revealed 
no rashes, dermatitis, or active dermatographism on any 
exposed areas of the body including the head, face, neck, and 
hands; however, there was positive dermatographism on 
provocation by scratch test.  The examiner diagnosed history 
of dermatographism with generalized pruritus, at present 
stable on medical management.

In this case, the veteran has been treated for urticaria for 
several years and her skin condition flares when she skips 
her medication.  The evidence reveals that the veteran has 
not experienced at least four debilitating episodes in the 
past year, or that she has required systemic 
immunosuppressive therapy for control of debilitating 
episodes.

Nor is there any evidence that the veteran's urticaria has 
resulted in so exceptional or unusual a disability picture, 
so as to warrant the assignment of any higher evaluation on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolve; and a rating in excess of 10 
percent for urticaria is not warranted. 


ORDER

An increased rating for urticaria is denied.





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


